Exhibit 10.2






SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

STOCK OPTION AGREEMENT







School Specialty, Inc. (the “Company”) hereby grants you an option (the
“Option”) under the 2014 Incentive Plan of School Specialty, Inc. (the “Plan”).
 Notwithstanding anything herein contained to the contrary, if the Plan is not
approved by the Company’s stockholders, this Option shall be null and void and
of no further effect.  The Option lets you purchase a specified number of shares
of the Common Stock (the “Option Shares”), at price per share specified in
Schedule I hereto (the “Exercise Price”).

Schedule I to this Agreement provides the details for your grant, including the
number of Option Shares, the Exercise Price, the latest date the Option will
expire (the “Term Expiration Date”), and any special rules that apply to your
Option.  As specified in Schedule I, that the Company intends this Option to be
a nonqualified stock option (“NQSO”), not subject to the rules contained in Code
Section 422.

The Option is subject in all respects to the applicable provisions of the Plan.
 This Agreement does not cover all of the rules that apply to the Option under
the Plan, and the Plan defines any terms in this Agreement that this Agreement
does not.

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to each Option:




Option

While your Option remains in effect under the Expiration section below,

Exercisability

you may exercise any exercisable portions of that Option (and buy the Option
Shares) under the timing rules Schedule I specifies under “Option Exercisability
Provisions.”




Method of

Subject to this Agreement and the Plan, you may exercise the Option (and only to

Exercise and

the extent such Option is vested and exercisable by providing a written notice
(or

Payment for

notice through another previously approved method, which could include a

Shares

voice- or e-mail system) to the Assistant Secretary of the Company or to
whomever the Administrator designates, on or before the date the Option expires.
 Each such notice must satisfy whatever procedures then apply to the Option and
must contain such representations (statements from you about your situation) as
the Company requires.  You must, at the same time, pay the Exercise Price using
one or more of the methods described below.  Please note that until the Company
notifies you otherwise, or unless you indicate otherwise on your notice of
option exercise, all exercises of the Option will be done on a “Net Exercise”
basis, which is the preferred method under the Plan.




Net Exercise

The Company delivers the number of shares to you that equals the number of
Option Shares for which the Option was exercised, reduced by the number of whole
shares of common stock with a Fair Market Value on the date of exercise equal to
the Exercise Price and the minimum tax withholding required by law; to the
extent the combined value of the whole shares of common stock, valued at their
Fair Market Value on the date of exercise, is not sufficient to equal the
Exercise Price and minimum tax withholding obligation, the Company will withhold
the additional amount from your next pay check, or if you are not employed by
the Company, you must pay the








NY 75042856v2




additional amount in cash to the Company before delivery of the shares will be
made to you;




Cashless

an approved cashless exercise method, including directing

Exercise

the Company to send the stock certificates (or other acceptable evidence of
ownership) to be issued under the Option to a licensed broker acceptable to the
Company as your agent in exchange for the broker’s tendering to the Company cash
(or acceptable cash equivalents) equal to the Exercise Price and any required
tax withholdings (at the minimum required level); or




Cash/Check

cash, a cashier’s or certified check in the amount of the Exercise Price, and
any required tax withholdings, payable to the order of the Company.




Expiration

You cannot exercise the Option after it has expired.  The Option will expire no
later than the close of business on the Term Expiration Date shown on Schedule
I. The “Option Expiration Rules” in Schedule I provide the circumstances under
which the Option will terminate before the Term Expiration Date because of, for
example, your termination of employment.  The Administrator can override the
expiration provisions of Schedule I.




Compliance

You may not exercise the Option if the Company’s issuing stock upon

with Law

such exercise would violate any applicable federal or state securities laws or
other laws or regulations.  You may not sell or otherwise dispose of the Option
Shares in violation of applicable law.  As part of this prohibition, you may not
use the Cashless Exercise method if the Company’s insider trading policy then
prohibits you from selling to the market.




Additional

The Company may postpone issuing and delivering any Option Shares

Conditions

for so long as the Company determines to be advisable to satisfy the

to Exercise

following:




·

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

·

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death or Disability (as defined in Schedule I) is
authorized and entitled to do so;

·

your complying with any requests for representations under the Plan; and

·

your complying with any federal or state tax withholding obligations.

Additional

If you exercise the Option at a time when the Company does not have a

Representations

current registration statement (generally on Form S-8) under the

from You

Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the Option Shares
to you.  You must —





2













·

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and




·

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

-

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

-

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.




No Effect on

Nothing in this Agreement restricts the Company’s rights or those of any

Employment

of its affiliates to terminate your employment or other relationship at any

or Other

time, with or without cause.  The termination of employment or other

Relationship

relationship, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason for such termination, has the consequences provided for
under the Plan and any applicable employment or severance agreement or plan.




Not a Stockholder

You understand and agree that the Company will not consider you a stockholder,
and you have not have any rights or privileges of a stockholder for any purpose
with respect to any of the Option Shares unless and until you have exercised the
Option, paid for the shares, and received evidence of ownership.




Governing Law

The laws of the State of Wisconsin will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws, except to the
extent superseded by the laws of the United States of America.




Notices

Any notice you give to the Company must follow the procedures then in effect
under the Plan and this Agreement.  If no other procedures apply, you must
deliver your notice in writing by hand or by mail to the office of the Assistant
Secretary.  If mailed, you should address it to the Company’s Assistant
Secretary at the Company’s then corporate headquarters, unless the Company
directs optionees to send notices to another corporate department or to a third
party administrator or specifies another method of transmitting notice.  The
Company will address any notices to you at your office or home address as
reflected on the Company’s personnel or other business records.  You and the
Company may change the address for notice by like notice to the other, and the
Company can also change the address for notice by general announcements to
optionees.







Plan Governs

Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control; provided, however, that this
Agreement may impose greater restrictions on, or grant lesser rights, than the
Plan.





3



















SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

STOCK OPTION AGREEMENT




OPTIONEE ACKNOWLEDGMENT




I acknowledge that I have received a copy of the Plan and this Agreement
(including Schedule I).  I represent that I have read and am familiar with the
 terms of the Plan and this Agreement (including Schedule I).  By signing where
indicated below, I accept the Option subject to all of the terms and provisions
of this Agreement (including Schedule I) and the Plan, as may be amended in
accordance with its terms.  I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under the Plan and this Agreement with respect to the Option.




NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISE OF THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO SCHOOL
SPECIALTY, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO SCHOOL
SPECIALTY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.







Employee







By: /s/ Joseph M. Yorio                                       

       Joseph M. Yorio




Date:  April 24, 2014

SCHOOL SPECIALTY, INC.







By:  James R. Henderson                                     

Title:  Chairman of the Board




Date:  April 24, 2014





4







 Grant No. 1




SCHOOL SPECIALTY, INC.
2014 INCENTIVE PLAN
STOCK OPTION AGREEMENT




SCHEDULE I




Optionee Information:

Name:

Joseph M. Yorio

Option Information:

Option:  32,608 Option Shares

Exercise Price per Share: $130.00

Date of Grant:  April 24, 2014

Term Expiration Date:  April 24, 2024

Type of Option:  Nonqualified Stock Options




Option Vesting Provisions

Except as otherwise provided in the Plan and this Agreement, the Option will
vest as to one-fourth of the Option Shares on each of the first, second, third
and fourth anniversaries of the Date of Grant.

 

 

Option Exercisability Provisions

No portion of this Option may be exercised until such portion vests, and then
only in accordance with the Plan and this Agreement.  Any unvested portions of
the Option will vest and become exercisable in the event your employment is
terminated by the Company without “Cause” (as defined in the Employment
Agreement between the Company and you dated as of April 23, 2014 (the
“Employment Agreement”)) or by you for “Good Reason” (as defined in the
Employment Agreement), both within 18 months after a Change in Control.

 

 

Option Expiration Rules

Any unvested portions of the Option will expire immediately after you cease to
be employed by the Company, after taking into account any accelerated vesting as
provided above. Any vested and exercisable portions of the Option will remain
exercisable until the earliest of the following to occur, and then immediately
expire:

 

 

 

·

termination of your employment by the Company for Cause upon your voluntary
termination of employment or termination upon nonextension or expiration of your
Employment Agreement

·

on the 90th day after termination of employment by the Company without Cause or
your resignation with Good Reason

·

the earlier of (i) 180 days after your termination of





5










 

employment due to a Disability (as defined in the Employment Agreement) and (ii)
30 days after you cease to have a Disability that resulted in the termination of
your employment

·

180 days after termination of your employment due to your death

·

if you violate Articles IV, V, VI, VII, VIII, IX or X of the Employment
Agreement

·

the Term Expiration Date

 

 











6





